Gould, Associate Justice.
The indictment charges theft of an “ ox,” without using the statutory word “ cattle.”
Following previous decisions of this court, we hold that under the Code of Criminal Procedure this is a sufficient indictment for theft of “cattle.” (The State v. Otto Lange, 22 Tex., 591; The State v. Eisenheimer, Austin Term, 1875.)
It may he added that sufficiency of such an indictment, outside of the code, is maintained by some very respectable authorities. (Bishop on Stat. Crimes, sec. 440, ref. to The State v. Pearce, Peck, 66; The State v. Hambleton, 22 Mo., 452; The State v. Abbot, 20 Vt., 537; Taylor v. The State, 6 Humph., 285; see also Wharton’s Am. Cr. Law, 4th ed., sec. 377, and references.)
The evidence supports the verdict, and there being no error the judgment is affirmed.
Affirmed.